Citation Nr: 0614116	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right ankle sprain with arthritis, to include entitlement to 
extra-schedular consideration under 38 C.F.R. § 3.321(b).

2.  Entitlement to an evaluation in excess of 10 percent for 
instability, right ankle.

3.  Entitlement to an evaluation in excess of 40 percent for 
L5 spondylolysis and spondylolistesis of L5 over S1 (low back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania that, 
among other things, continued the veteran's 10 percent 
evaluation for his service-connected right ankle sprain, and 
increased the evaluation of his service-connected low back 
disability from 10 percent to 40 percent disabling.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In an August 2005 rating decision, the RO increased the 
evaluation of the veteran's right ankle sprain with arthritis 
to 20 percent disabling, and granted service connection for 
instability, right ankle, evaluated as 10 percent disabling 
effective May 30, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

In this case, the Board notes that the veteran filed his 
claims for increased rating for his service-connected back 
and right ankle conditions in May 2002.  When a veteran files 
a claim with VA, VA is required to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).  
This assistance requires, in part, that VA specifically 
inform the veteran and his representative regarding:  (1) 
information and evidence not of record that is necessary to 
substantiate the claim; (2) information and evidence that VA 
will seek to provide; and (3) information and evidence the 
claimant is expected to provide.  VA is also required to 
request or tell the veteran to provide any evidence in his 
possession that pertains to the claim, or something to that 
effect.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  

In addition, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This case held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies to 
claims for increased rating.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006), found that appropriate 
VCAA notice must be affirmatively provided by VA prior to the 
initial adjudication of a claim and may not be inferred from 
subsequent discussions or information that may have been 
provided to the veteran in a rating decision, statement of 
the case or supplemental statement of the case.  Id.

In this case, while the veteran was afforded a letter from 
the RO regarding the VCAA in connection with service 
connection generally, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claims of entitlement to 
increased ratings, or what VA would do pursuant to the VCAA 
to assist him with respect to these claims.  The Board 
therefore finds that this matter should be remanded so that 
the veteran may be afforded proper notice under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b), to also include notice that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted and an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide 
any evidence in his possession that 
pertains to the claims.  In addition, 
the RO should send the veteran a notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim addressed in this remand, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse to the veteran, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






